REASONS FOR ALLOWANCE
Claims 1-20 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claims 1 and 13, a compound represented by the formula 1: 

    PNG
    media_image1.png
    147
    339
    media_image1.png
    Greyscale
.
Claims 2-12, 14-20 depend from claims 1 and 13 and therefore contain the limitations of claims 1 and 13.

The present claims are allowable over the closest prior art, namely Berger (US 6,093,829), Stayer (US 5,066,729), Kim (US 2019/0071524), Hyett (US 2006/0135790), Lawson (US 5,334,665), and Kurazumi (US 7,968,652).
Berger teaches the compound N-(N-trimethoxysilylpropyl,N-diemthylsuccinatomethylene)aminoethyl pyrrolidone carboxylate (col. 9, ln. 58-60) which has the structure 
    PNG
    media_image2.png
    335
    357
    media_image2.png
    Greyscale
. This compound falls outside the scope of claims 1 and 13 because the compound of Berger contains a silicon atom between the imine group and the 
Stayer teaches reacting living polymers of diene monomers with imine compounds (abstract). Stayer fails to teach an imine having the pyrrolidone carboxylate described in claims 1 and 13. Stayer fails to provide a motivation to use a pyrrolidone carboxylate in combination with an imine.
Kim teaches modifiers for conjugated diene based polymers which include an imine linked to a carboxylate group: 
    PNG
    media_image3.png
    80
    193
    media_image3.png
    Greyscale
. Kim fails to teach a pyrrolidone group is present at the R2 position. Therefore, the compounds of Kim fall outside the scope of the claimed Formula 1 which requires a pyrrolidone group adjacent to the carboxylate group.
Hyett teaches imino carboxylate compounds. The claims are allowable because the compounds of Hyett fail to teach a pyrrolidone group between the imino group and the carboxylate group as required by claims 1 and 13.
The claims are allowable because Lawson do not teach the claimed modification with the compound represented by Formula 1. Rather, Lawson teaches modifying a conjugated diene polymer with an imine compound. The modified polymers of Lawson fall outside the scope of the claims because the imine compounds of Lawson do not have the claimed ester functional group.
The claims are allowable because Kurazumi do not teach the claimed modification with the compound represented by Formula 1. Rather, Kurazumi teaches modifying a conjugated 

Because the limitations of claims 1 and 13 are not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764